FILED
                           NOT FOR PUBLICATION                              SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: PHILIP EDWARD KAY, attorney               No. 11-15253
disciplinary matter,
                                                 D.C. No. 3:10-mc-80263-VRW
               Philip Edward Kay -
Appellant.
                                                 MEMORANDUM *



                    Appeal from the United States District Court
                      for the Northern District of California
                    Vaughn R. Walker, District Judge, Presiding

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

      Philip Edward Kay, an attorney, appeals pro se from the district court’s

order removing him from the roll of attorneys authorized to practice law before the

Northern District of California after Kay was suspended from the practice of law in

California. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

of discretion, In re Corrinet, 645 F.3d 1141, 1145 (9th Cir. 2011), and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in removing Kay from the roll

of attorneys authorized to practice law before the Northern District of California

after reviewing Kay’s response to the court’s order to show cause, which included

documents from the state disciplinary proceedings that led the California Supreme

Court to suspend Kay. See Selling v. Radford, 243 U.S. 46, 50-51 (1917) (federal

court must review the relevant state court disciplinary record before imposing

reciprocal discipline on attorney).

      Kay’s contention that the district court violated his due process rights when

it did not conduct an evidentiary hearing is unpersuasive because the district court

proceedings met due process requirements. See In re Kramer, 193 F.3d 1131,

1133 (9th Cir. 1999) (due process provided when district court issues an order to

show cause to the respondent attorney and reviews the state record).

      Kay’s motions for judicial notice and for permission to file a supplemental

brief are denied.

      AFFIRMED.




                                          2                                    11-15253